Citation Nr: 0508362	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-20 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for emphysema and lung 
cancer, including as claimed to be secondary to nicotine 
dependence.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from January 1943 to 
December 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
RO.  

The Board remanded this matter to the RO in February 2004 for 
further evidentiary development.  

In February 2004, the Board referred the matter of service 
connection for tinea pedis back to the RO for appropriate 
action.  It does not appear that the RO took any action with 
regard to this matter, and the RO is asked to take 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The Board also referred the matter of service connection for 
a throat disability, to include lesions on the vocal cords to 
the RO.  The RO also should be asked to address this matter.  



FINDING OF FACT

1.  The veteran is not shown to have manifested emphysema or 
lung cancer in service or for many years thereafter.  

2.  The veteran's claim of service connection for emphysema 
and lung cancer was filed in August 1999.  

3.  Neither the currently demonstrated emphysema nor any lung 
cancer is shown to be due to nicotine dependency that had its 
clinical onset in service or any other event of the veteran's 
active service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for emphysema and lung 
cancer as secondary to nicotine dependency must be denied by 
operation of law.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§  3.300, 3.303, 3.307, 3.309 (2004).  

2.  The veteran is not shown to have disability manifested by 
emphysema or lung cancer due to disease or injury that was 
incurred in or aggravated by the active service; nor may any 
lung cancer be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

The Board notes in this regard that, in April 2004, the 
veteran indicated that he did not wish to undergo a VA 
medical examination scheduled to assist him in connection 
with his claim.  

Further, by the August 2000 Statement of the Case, the 
October 2002 and April 2004 letters, and the June 2003 and 
November 2004 Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
letters and June 2003 supplemental statement of the case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that 
the veteran exhibited no pulmonary or respiratory complaints 
or findings during service.  

In September 1991, the veteran was treated for a left-sided 
pleural reaction.  

In November 1995, a private physician diagnosed well-
differentiated squamous cell carcinoma of the right true 
vocal cord.  

A July 1996 private medical report reflected a diagnosis of 
carcinoma of the larynx post full-course radiation therapy.  

In August 1999, the veteran filed a claim of service 
connection for emphysema and lung cancer to include as 
secondary to nicotine addiction.  

On August 1999 VA respiratory examination, the veteran 
reported having shortness of breath and occasional sputum.  
The veteran reported a history of heavy smoking from 1942 
until 1991.  He indicated that he only smoked occasionally 
before service, but became addicted to nicotine in service.  
The examiner diagnosed status post lung cancer by history and 
a mild restrictive lung defect.  

In February 2004, the Board remanded this case to the RO for 
the purpose of obtaining an opinion as to the likely etiology 
of the claimed pulmonary and respiratory disabilities.  

In April 2004, the veteran stated in writing that he did not 
wish to undergo another VA medical examination.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103, which prohibits service connection for disability on 
the basis that such resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300.  

Although a veteran may testify as to symptoms he perceives to 
be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran did not file his claim of service connection for 
his pulmonary disabilities until August 1999.  Under the 
applicable law and regulations, therefore, his claim, so far 
as it is related to the use of tobacco products in service, 
must be denied.  

The deadline for filing such claims was July 22, 1998, over a 
year before the veteran's claim was received.  Service 
connection for the veteran's claimed emphysema and lung 
cancer as secondary to tobacco use is barred as a matter of 
law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Furthermore, service connection for the veteran's disability 
cannot be granted on a direct basis.  There is no evidence of 
any respiratory symptomatology until many years after 
service.  

The service medical records are silent with respect to the 
lungs, emphysema, or lung cancer.  No medical evidence has 
been submitted to establish a nexus between any current 
respiratory or pulmonary disorder and any event of service.  

In the absence of a link between a current disability and 
service, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  The veteran's emphysema and history of lung cancer 
are not shown to be related to service.  Service connection 
for those conditions, therefore, is denied.  

The Board observes that the veteran's opinion regarding the 
etiology of lung cancer or emphysema is not one upon which 
the Board may rely.  Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER

The claim of service connection for emphysema and lung 
cancer, including as secondary to nicotine dependence, is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


